DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration examination of application 16/854,761 (04/21/20) filed in the Appeal Brief (06/24/21) and Supplemental Appeal Briefs (07/17/22; 07/27/22).
Allowable Subject Matter
Claims 41 - 45, 47 - 51, 53 - 57 and 59 - 63 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael S. Borella, Reg. 62,361 on Thursday, March 3rd, 2022.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 41 - 45, 47 - 51, 53 - 57 and 59 - 60.  Please cancel claims 46, 52 and 58.  Please add new claims 61 - 63.  
41.	(Currently amended) A 
obtaining, by a request signaling device via a communication interface and from a point-of-sale (POS) device, a file representing an electronic payment transaction;
broadcasting, by the request signaling device, one or more inquiry messages to a plurality of computing devices proximate to the request signaling device;
in response to the one or more inquiry messages, receiving, by via a wireless interface, wireless signals indicating respective identifiers from [[a]] the plurality of computing devices 
of the plurality of computing devices proximate to the request signaling device that is associated with a strongest of the received wireless signals; 
transmitting, by via the wireless interface and at a transmit signal strength that is inversely proportional to the strongest of the received wireless signals, the file representing the electronic payment transaction to the particular computing device associated with the strongest of the received wireless signals, 
wherein reception of the file representing the electronic payment transaction at the particular computing device associated with the strongest of the received wireless signals causes a listener application that is actively executing on the particular computing device associated with the strongest of the received wireless signals to display, via a graphical user interface, information regarding the file representing the electronic payment transaction, and 
wherein the transmit signal strength representing the electronic payment transaction than the particular computing device associated with the strongest of the received wireless signals;
receiving, by the request signaling device, a payment confirmation token (PCT) from the particular computing device associated with the strongest of the received wireless signals; and
in response to receiving the PCT, providing, by the request signaling device, the PCT to the POS device, wherein reception of the PCT by the POS device causes the POS device to validate the PCT as proof of payment by way of the particular computing device associated with the strongest of the received wireless signals.

42. 	(Currently amended) The received wireless signals are Bluetooth wireless signals.

43. 	(Currently amended) The , by the request signaling device, the particular computing device associated with the strongest of the received wireless signals comprises determining, by the request signaling device, a first particular computing device and a second particular computing device associated with a strongest two of the received wireless signals, and wherein transmitting, by the request signaling device, the file representing the electronic payment transaction to the particular computing device comprises transmitting, by the request signaling device, the file representing the electronic payment transaction to the first particular computing device and the second particular computing device.

44. 	(Currently amended) The 

45. 	(Currently amended) The 
transmitting, by received wireless signals 

46. 	(Cancelled) 

47. 	(Currently amended) The 41, wherein the PCT comprises (i) a merchant identifier associated with the electronic payment transaction, (ii) a bill identifier of a bill associated with the electronic payment transaction, and (iii) a total amount due corresponding to the bill.

48.	(Currently amended) The 41, wherein the POS device provides instructions to an output device to generatePCT.

49. 	(Currently amended) The 41, wherein the POS device provides instructions to store, on a storage device, a copy of the PCT.

50.	(Currently amended) A non-transitory computer-readable medium containing program instructions that, when executed by a processor of a request signaling device, cause the request signaling device to perform operations comprising:
obtaining, via a communication interface and from a point-of-sale (POS) device, a file representing an electronic payment transaction;
broadcasting one or more inquiry messages to a plurality of computing devices proximate to the request signaling device;
in response to the one or more inquiry messages, receiving, via a wireless interface of the request signaling device, wireless signals indicating respective identifiers from [[a]] the plurality of computing devices 
determining a particular computing device of the plurality of computing devices proximate to the request signaling device that is associated with a strongest of the received wireless signals; 
transmitting, via the wireless interface representing the electronic payment transaction to the particular computing device associated with the strongest of the received wireless signals, 
wherein reception of the file representing the electronic payment transaction at the particular computing device associated with the strongest of the received wireless signals causes a listener application that is actively executing on the particular computing device associated with the strongest of the received wireless signals to display, via a graphical user interface, information regarding the file representing the electronic payment transaction, and 
wherein the transmit signal strength representing the electronic payment transaction than the particular computing device associated with the strongest of the received wireless signals; 
receiving a payment confirmation token (PCT) from the particular computing device associated with the strongest of the received wireless signals; and
in response to receiving the PCT, providing the PCT to the POS device, wherein reception of the PCT by the POS device causes the POS device to validate the PCT as proof of payment by way of the particular computing device associated with the strongest of the received wireless signals.

51. 	(Currently amended) The non-transitory computer-readable medium of claim 50, wherein the program instructions, when executed by the processor of the request signaling device, further cause the request signaling device to perform operations 
transmitting, via the wireless interface received wireless signals 

52. 	(Cancelled) 

53. 	(Currently amended) The non-transitory computer-readable medium of claim [[52]] 50, wherein the PCT comprises (i) a merchant identifier associated with the electronic payment transaction, (ii) a bill identifier of a bill associated with the electronic payment transaction, and (iii) a total amount due corresponding to the bill.

54.	(Currently amended) The non-transitory computer-readable medium of claim [[52]] 50, wherein the POS device provides instructions to an output device to generatePCT.

50, wherein the POS device provides instructions to store, on a storage device, a copy of the PCT.

56.	(Currently amended) A request signaling device comprising:
a wireless interface;
one or more processors; and
memory storing program instructions that, upon execution by the one or more processors, cause the request signaling device to perform operations comprising:
obtaining, via a communication interface and from a point-of-sale (POS) device, a file representing an electronic payment transaction;
broadcasting one or more inquiry messages to a plurality of computing devices proximate to the request signaling device;
in response to the one or more inquiry messages, receiving, via the wireless interface, wireless signals indicating respective identifiers from [[a]] the plurality of computing devices 
determining a particular computing device of the plurality of computing devices proximate to the request signaling device that is associated with a strongest of the received wireless signals; 
transmitting, via the wireless interface and at a transmit signal strength that is inversely proportional to the strongest of the received wireless signals, the file representing the electronic payment transaction to the particular computing device associated with the strongest of the received wireless signals, 
wherein reception of the file representing the electronic payment transaction at the particular computing device associated with the strongest of the received wireless signals causes a listener application that is actively executing on the particular computing device associated with the strongest of the received wireless signals to display, via a graphical user interface, information regarding the file representing the electronic payment transaction, and 
wherein the transmit signal strength representing the electronic payment transaction than the particular computing device associated with the strongest of the received wireless signals;
receiving a payment confirmation token (PCT) from the particular computing device associated with the strongest of the received wireless signals; and
in response to receiving the PCT, providing the PCT to the POS device, wherein reception of the PCT by the POS device causes the POS device to validate the PCT as proof of payment by way of the particular computing device associated with the strongest of the received wireless signals.

57.	(Currently amended) The request signaling device of claim 56, the memory further storing program instructions that, upon execution by the one or more processors, causes the request signaling device to further perform operations 
transmitting, via the wireless interface, an access code associated with the listener application, wherein each of the plurality of computing devices is executing a respective active instance of the listener application, and wherein the received wireless signals 

58.	(Cancelled) 

59.	(Currently amended) The request signaling device of claim [[58]] 56, wherein the PCT comprises (i) a merchant identifier associated with the electronic payment transaction, (ii) a bill identifier of a bill associated with the electronic payment transaction, and (iii) a total amount due corresponding to the bill.

60.	(Currently amended) The request signaling device of claim [[58]] 56, wherein the POS device provides instructions to an output device to generatePCT.

61.	(New) The method of claim 41, wherein the particular computing device associated with the strongest of the received wireless signals causes the listener application to transition from a non-active state to an active state in response to receiving a broadcast signal from a wireless beacon.

62.	(New) The non-transitory computer-readable medium of claim 50, wherein the particular computing device associated with the strongest of the received wireless signals causes the listener application to transition from a non-active state to an active state in response to receiving a broadcast signal from a wireless beacon.

63.	(New) The request signaling device of claim 56, wherein the particular computing device associated with the strongest of the received wireless signals causes the listener application to transition from a non-active state to an active state in response to receiving a broadcast signal from a wireless beacon.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is:
(1) Chatterton, US Pub. No. 2015/0269638
	Chatterton discloses Bluetooth Low Energy (BLE) beacons in the vicinity of devices such as a client computing device.  The client computing device being 
(2) Tilahun, US Pub. No. 2017/0032354
Tilahun discloses a system, implemented with a wireless broadcasting device, that allows consumers to make purchases without providing information to a merchant system.  Although Tilahun is relevant to the claimed invention there are differences.  For example, in Tilahun it is the user device, not the broadcasting device, that determines signal strength/ distance and decides which of the broadcasting devices to ignore.  For example, in Tilahun the broadcasting device dynamically changes signal strength based on conditions (e.g., crowded vs. not crowded), but Tilahun does not transmit “at a signal strength that is inversely proportional to the strongest of the received wireless signals, the file representing the electronic payment transaction to the particular computing device” as claimed.
(3) Shankar, US Pub. No. 2014/0006191
Shankar discloses allowing mobile phones to be used for contactless payments at retail stores.  Although Shankar is relevant to the claimed invention there are differences. For example, Shankar does not transmit “at a signal strength that is inversely proportional to the strongest of the received wireless signals, the file representing the electronic payment transaction to the particular computing device” as claimed.  For example, the payment confirmation request is about whether the user 
(4) Govindarajan, US Pub. No. 2014/0188708
Govindarajan facilitates wireless transactions between third party users of third party mobile electronic devices when the third party devices are present at participating merchants.  Although Govindarajan is relevant to the claimed invention there are differences.  For example, the payment token is associated with a third party service provider (e.g., Paypal), not a payment confirmation token for the Point of Sale (POS) device.
(5) Post, US Pub. No. 2015/0031393
	Post discloses buyers located proximate to a point of sale system, the buyers having indicated using their mobile devices a desire to engage in a financial transaction in association with the Point of Sale (POS) system.  Although Post is relevant to the claimed invention there are differences.  For example, in Post it is the merchant device itself or one or more of the customer’s mobile devices, not an equivalent of the request signaling device that determines signal strength/ distance.
With respect to the non-patent literature reference(s) listed below:
“Bluetooth Smart Technology Unveiled as the Magic Behind Beacons:  Intelligent, Power-efficient Wireless Technology Makes In-Store Couponing, Mobile Payments and Location-based Services a Reality.”  M2 Presswire.  Coventry: Normans Media Ltd.  January 28, 2014.  (hereinafter Bluetooth Smart Technology)
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to wireless (e.g., Bluetooth, BLE) technology, particularly with payment transactions.
US 20170251340 A1
US 20150296476 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/           Primary Examiner, Art Unit 3697